Title: To Thomas Jefferson from Morgan Brown, 2 December 1800
From: Brown, Morgan
To: Jefferson, Thomas



Sir
Palmyra Decbr. 2d. 1800

Your letter of the 16th. of Jany. did not come to hand untill the boats from this river had gone down, except one or two which I did not think it would be safe to send the Indian bust in—but the season is now approaching when oppertunities will be frequent; and you may rest assured they shall be carefully packed and sent.
I am Your most Obt. Humble Servt.

Morgan Brown.

